DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high pressure" in claims 1 and 12 is a relative term which renders the claim indefinite.  The term "high pressure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what range of pressures or minimum threshold is required for the pressure to be interpreted as high. For the purposes of examination high pressure air is interpreted as air since the specification states that “…high-pressure air source 32 may be configured to supply high-pressure air having any pressure greater than ambient air pressure” [paragraph 0044].

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et. al (US 2,066,806).
With respect to claim 1 Smith discloses a high temperature combustion device, the device comprising:
— a blast tube [reference character 12 in Fig. 1];
— an air blower [see Fig. 6] configured to motivate air through the blast tube;
— a nozzle [reference character 10 in Fig. 6] for atomizing a fuel, the nozzle disposed in the blast tube;
— a fuel pump [pp. 1 lines 35-36] configured to motivate the fuel to exit the nozzle; and
— an air supply line [reference character 38 in Fig. 6] in fluid communication with the nozzle and configured to supply high-pressure air to the nozzle, wherein the high-pressure air exits the nozzle with the fuel in a first direction [the longitudinal outward direction of the nozzle], and wherein air motivated through the blast tube by the air blower passes around the nozzle in a second direction that is substantially parallel to the first direction [see Fig. 2].
With respect to claim 3 Smith discloses a swirl ring [reference character 20 in Fig. 1].
With respect to claim 4 Smith discloses that the swirl ring is positioned in the blast tube, and wherein
the swirl ring is positioned between the air blower and the nozzle [see Fig. 1].
	With respect to claim 8 Smith disclose that the nozzle comprises a set of axial channels [channels formed in between vanes 49 in Fig. 6] that direct the high-pressure air to exit the nozzle in a cyclonic pattern.
With respect to claim 11 Smith discloses a blast tube tip [reference character 13 in Fig. 2].


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6-7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et. al (US 2,066,806) in view of Taper et. al (US 2,248,395).
With respect to claim 2 Smith does not disclose a heating element configured to raise the temperature of the fuel before the fuel contacts the nozzle.
Taper discloses an oil burner that includes an oil heater [reference character 28 in Fig. 6] immersed in a water bath [reference character 26 in Fig. 6] that preheats the heavier and cheaper fuel oils to sufficient temperature that they will atomize freely yet maintaining the temperature low enough to prevent pyrolysis or carbonization (coking) of the oil [pp.1 lines 6-22].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Smith by including a water bath immersion oil heater, as taught by Taper, in order to preheat the heavier and cheaper fuel oils to sufficient temperature that they will atomize freely yet maintaining the temperature low enough to prevent pyrolysis or carbonization (coking) of the oil [pp.1 lines 6-22].
With respect to claims 6-7 Smith does not disclose an oil recirculation line or oil recirculation valve.
Taper discloses an oil pressure control device [reference character 50 in Fig. 7] that includes an oil recirculation line [reference character 64 and 66 in Fig. 7] and an oil recirculation valve [reference character 73 in Fig. 7] that recirculates oil from the oil lines leading to the nozzle and the oil pressure regulator back to the oil tank [pp. 2 column 2 lines 29-48]. The by-pass serves the function of: providing a permanent vent for the oil pump, prevents the accidental delivery of oil having a lower viscosity or flash point by by-passing oil that is incapable of building sufficient pressure on piston 52 to open discharge port 68, and the reverse flow of oil through the burner allows for the cleaning of the oil screen in the oil pressure control valve [pp. 3 column 2 lines 5-23].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Smith by including the oil pressure control valve assembly including the oil recirculation lines and valve as taught by Taper in order to allow for user control of the oil pressure and to provide a permanent vent for the oil pump, prevents the accidental delivery of oil having a lower viscosity or flash point by by-passing oil that is incapable of building sufficient pressure on piston 52 to open discharge port 68, and the reverse flow of oil through the burner allows for the cleaning of the oil screen in the oil pressure control valve [pp. 3 column 2 lines 5-23 of Taper].
With respect to claim 10 Smith does not disclose a fuel tank.
Taper discloses that the fuel is withdrawn from a recirculated back to a fuel tank [pp. 2 column 2 lines 29-48].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Smith by withdrawing the fuel from and recirculating the fuel back to a fuel tank, as taught by Taper, in order to alleviate the need to have the burner connected to a fuel distribution line located in a fixed location without the possibility of recirculation.

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et. al (US 2,066,806) in view of O’Brien (US 2,215,272).
With respect to claims 5 and 9 Smith does not disclose an air regulator or an air damper (an air damper is interpreted as a particular version of an air regulator).
O’Brien discloses an oil burner that includes a fan [reference character 23 in Fig. 3] inducing air through an air regulator/damper [reference characters 25-28 in Fig. 3]. 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Smith by including an air regulator/damper upstream of the blower/fan, as taught by O’Brien in order to control the amount of air introduced in the burner/blast tube.

Claims 12-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et. al (US 2,066,806) in view of Taper et. al (US 2,248,395) in view of Jones (US 2013/0206046 A1).
With respect to claim 12 Smith discloses a high temperature combustion device for combusting a fuel the device comprising:
— a blast tube [reference character 12 in Fig. 1];
— a swirl ring [reference character 20 in Fig. 1] positioned in the blast tube;
— an air blower [see Fig. 6] configured to motivate air through the blast tube;
— a nozzle [reference character 10 in Fig. 6] for atomizing the fuel, the nozzle disposed in the blast tube;
— a fuel pump [pp. 1 lines 35-36] configured to motivate the fuel to exit the nozzle; and
— an air supply line [reference character 38 in Fig. 6] in fluid communication with the nozzle and configured to supply high-pressure air to the nozzle, wherein the high-pressure air exits the nozzle with the fuel in a first direction, and wherein air motivated through the blast tube by the air blower passes around the nozzle in a second direction that is substantially parallel to the first direction.
a heating element configured to raise the temperature of the fuel before the fuel contacts the nozzle.
Taper discloses an oil burner that includes an oil heater [reference character 28 in Fig. 6] immersed in a water bath [reference character 26 in Fig. 6] that preheats the heavier and cheaper fuel oils to sufficient temperature that they will atomize freely yet maintaining the temperature low enough to prevent pyrolysis or carbonization (coking) of the oil [pp.1 lines 6-22].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Smith by including a water bath immersion oil heater, as taught by Taper, in order to preheat the heavier and cheaper fuel oils to sufficient temperature that they will atomize freely yet maintaining the temperature low enough to prevent pyrolysis or carbonization (coking) of the oil [pp.1 lines 6-22].
Additionally Smith does not disclose that the fuel comprises vegetable oil.
Jones discloses a waste oil burner with preheater. Jones states that “[o]wners of waste oil burners are typically the generators of the waste oil.  In North America alone, billions of gallons of petroleum based waste oil are generated annually.  Additionally, many more gallons of vegetable based waste oil are generated each year.  Both of these types of waste oils are potential fuels for use in a waste oil burner” [paragraph 0007] and “[b]y properly combusting these substances, an unwanted or otherwise potentially hazardous substance can provide an economical method of heating” [paragraph 0008].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by the combination of Smith and Taper by fueling the burner with vegetable oil, as taught by Jones, because billions of gallons of waste vegetable oils are generated each year and operating a burner on this substance can convert an unwanted and potentially hazardous substance into an economical method of heating [paragraphs 0007-0008 of Jones].
With respect to claim 13 Smith discloses that the swirl ring is positioned in the blast tube, and wherein
the swirl ring is positioned between the air blower and the nozzle [see Fig. 1].
With respect to claims 15-16 Smith does not disclose an oil recirculation line or oil recirculation valve.
Taper discloses an oil pressure control device [reference character 50 in Fig. 7] that includes an oil recirculation line [reference character 64 and 66 in Fig. 7] and an oil recirculation valve [reference character 73 in Fig. 7] that recirculates oil from the oil lines leading to the nozzle and the oil pressure regulator back to the oil tank [pp. 2 column 2 lines 29-48]. The by-pass serves the function of: providing a permanent vent for the oil pump, prevents the accidental delivery of oil having a lower viscosity or flash point by by-passing oil that is incapable of building sufficient pressure on piston 52 to open discharge port 68, and the reverse flow of oil through the burner allows for the cleaning of the oil screen in the oil pressure control valve [pp. 3 column 2 lines 5-23].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Smith by including the oil pressure control valve assembly including the oil recirculation lines and valve as taught by Taper in order to allow for user control of the oil pressure and to provide a permanent vent for the oil pump, prevents the accidental delivery of oil having a lower viscosity or flash point by by-passing oil that is incapable of building sufficient pressure on piston 52 to open discharge port 68, and the reverse flow of oil through the burner allows for the cleaning of the oil screen in the oil pressure control valve [pp. 3 column 2 lines 5-23 of Taper].
With respect to claim 17 Smith disclose that the nozzle comprises a set of axial channels [channels formed in between vanes 49 in Fig. 6] that direct the high-pressure air to exit the nozzle in a cyclonic pattern.
With respect to claim 19 Smith does not disclose a fuel tank.
Taper discloses that the fuel is withdrawn from a recirculated back to a fuel tank [pp. 2 column 2 lines 29-48].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Smith by withdrawing the fuel from and recirculating the fuel back to a fuel tank, as taught by Taper, in order to alleviate the need to have the burner connected to a fuel distribution line located in a fixed location without the possibility of recirculation.
With respect to claim 20 Smith discloses a blast tube tip [reference character 13 in Fig. 2].

Claims 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et. al (US 2,066,806) in view Taper et. al (US 2,248,395) in view of Jones (US 2013/0206046 A1), as applied to claim 12, and further in view of O’Brien (US 2,215,272).
With respect to claims 14 and 18 Smith, Taper, and Jones do not disclose an air regulator or an air damper (an air damper is interpreted as a particular version of an air regulator).
O’Brien discloses an oil burner that includes a fan [reference character 23 in Fig. 3] inducing air through an air regulator/damper [reference characters 25-28 in Fig. 3]. 
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Smith, Taper, and Jones by including an air regulator/damper upstream of the blower/fan, as taught by O’Brien in order to control the amount of air introduced in the burner/blast tube.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762